Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/20 has been entered.
 
Election/Restrictions
As previously set forth: Applicant’s election of Group I, claims 1-7, A: acryloyloxyethyltrimethyl ammonium halides B: acrylamide in the reply filed on 6/26/19 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/18.

Priority
As previously set forth: The claims have priority of the provisional application filed 8/26/15.

Response to Amendment/Arguments
Applicant argues nothing in Rey teaches the ranges of the monomers and neither Rey or Chatterji show any reasonable expectation of success.  Further, Applicant argues there are unexpected results that overcome the instant rejections.

The unexpected results, namely the comparative data from application #15/819023, must be submitted in declaration form to be proper.  Thus, regardless of the data therein, the rejection of Chatterji v. Rey is continued below.  
Regarding the data submitted, (and assuming Applicant submits the data in declaration form), the Examiner recommends amending the monomers of the claims to be 40-60 wt% acrylamide, 10-40 wt% AETAC and optionally further comprising 10-30 wt% DADMAC and/or MAPTAC in order to commensurate in scope with the data/unexpected results.  
It is noted that in light of the IDS submitted 8/12/20, new positions are set forth over Lim.  Easterly (US 4464508, submitted on the IDS) is also cited as pertinent prior art, but since the examples of Easterly do not anticipate the monomer amounts (as Lim) it is not currently put forth and is currently deemed cumulative in nature.  
It is also noted that the Examiner questions the “consisting of” language for the oil phase, since it seems that in the specification and prior art that the surfactant is originally dispersed therein.  The Examiner requests clarification as to where the surfactant is in the end product.
As such Applicant’s arguments are not found persuasive and the rejections stand as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) and 102a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lim (US 4147681) as evidenced by Chatterji (US 7004254).
Lim discloses water-in-oil emulsions comprising polymers (title, abstract).  The polymer is exemplified to be 50/50 acrylamide/dimethyl diallyl ammonium chloride (Column 4 line 36), anticipating the polymer of claim 1.  Calculations of Ex 1 give about 30 wt% of polymer in the overall solution (15g acrylamide, 15g DMDAAC in 100 g of total weight of the composition, presuming all the monomers polymerize and form polymer in the composition), anticipating the amount of polymer in the emulsion of claim 1.  The emulsion has 30g water (5 from the DMDAAC and 25 added separately) and 
Regarding the “consisting of” language for the oil phase, Column 4 lines 10-12 disclose wherein the surfactant is initially dispersed in the oil phase.  It is noted that Applicant’s specification uses the same methods of making, e.g. the surfactant is initially dispersed in the oil phase.  Thus, it seems that the end product must meet the “consisting” limitations for the oil phase.  As such, all the limitations of claim 1 are anticipated by Lim.
Alternatively, though it is a water soluble surfactant and it seems like it would implicitly be in the water phase after polymerization, such is unclear.  Column 4 lines 20-21 disclose that the order of addition of the reaction media ingredients is not important.  Thus, adding the surfactant separate from the oil phase, resulting in it being at the interface and/or in the water phase is prima facie obvious.  Such alternatively In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
As such elements above anticipate and alternatively render obvious the requirements of claim 1.  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 4147681) as evidenced by Chatterji (US 7004254).
Since the composition requirements of claim 1 are met the property requirements of claim 6 are also deemed to be embraced by the reference.
If there is any difference between the above composition and the composition of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim as evidenced by Chatterji in view of Easterly (US 4464508).
Lim includes elements as set forth above.  Lim discloses water in oil emulsion of acrylamide polymers (title, abstract) for use as flocculating agents and additives in the manufacturing of paper (Column 1 lines 11-14).  Lim does not disclose a useful MW of the polymers in the emulsion.
Easterly discloses water in oil emulsions of acrylamide polymers (title, abstract) used as flocculating agents and as additives in the manufacturing of paper (Column 2 lines 14-17), thus overlapping the composition and use of Lim.  Easterly discloses the MW to range from 1-25 million (Column 3 lines 31-35) to be suitable for the composition.  Easterly thusly teaches this to be a suitably known molecular weight for acrylamide polymers in water in oil emulsions used as flocculating agents and in the manufacturing of paper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Lim the use of a MW of from 1 to 25 million, as taught by Easterly, since it is recognized to be suitable for the intended use thereof.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claims 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji (US 7004254) in view of Rey (2010/0307753).


Chatterji discloses treatment fluids for subterranean fluids comprising friction reducing polymers (title).  The friction reducing polymer is an acrylamide-acrylic acid copolymer (abstract).  The polymer is included in amounts ranging 30-35% of the emulsion (Column 6 line 36).  The MW of the polymers ranges from 7,500,000-20,000,000 (Column 4 line 65).  Table 1 discloses an approximate ratio of 1:2 of organic solvent (21%) to water (43%) embracing the O/A ratio of claim 1.  The fracturing fluid may have dissolved salts therein (Column 2 lines 62-22).  Chatterji discloses the polymer is supplied to the fracturing fluid was an oil external (e.g. water-in-oil) emulsion (Column 5 line 43).  The emulsion comprises water, a water-immiscible solvent and an emulsifier (e.g. surfactant) (Column 5 lines 45-50).  The emulsifiers include tall oil fatty acids of diethanolamine, polyoxyethylene (5) sorbitan monooleate and sorbinate monooleate, the mixture of all three being disclosed both in Column 6 lines 15-23 but also in Column 7 lines 19-22.  The emulsion of Chatterji may further include an inverter (Column 5 line 50).  The inverter facilitates the inverting of the emulsion upon addition to the treatment fluid so that the friction polymer can be released into the treatment fluid (Column 6 line 63-Column 7 line 15).  The inverter may be an ethoxylated C12-C16 alcohol (Column 7 lines 5-9) surfactant.  Elements above all are within that allowed by the consisting of language of the claims.
Chatterji includes elements as set forth above but does not disclose the use of a cationic monomer-co-non-ionic monomer friction reducing polymer.  Rey discloses fluid treatment systems that comprise (b) a friction reducing agent (abstract).  The friction reducing agent may be a polyacrylamide supplied in the form of a water-in-oil emulsion polymer [0062] having formula I of [0062].  The friction reducing agent may be a polymer of acrylamide and acrylic acid [0065], having repeat units n ranges from 10-10,000,000 [0062], overlapping the friction reducing agent and molecular weight of Chatterji.  The friction reducing copolymer may also be a copolymer containing repeat units from acrylamide monomers with one or more ammonium chloride (e.g. cationic) monomers such as acryloyloxyethyltrimethyl ammonium chloride [0066].  Rey thusly teaches the above monomers/copolymers to function equivalently as friction reducing polymers in the art.
Though the combination of monomers is picked from a list, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  
Further, this polymer is taught to be a functional equivalent to the acrylamide, acrylic acid copolymer of [0065], a polymer that embraces that of Chatterji (e.g. any of those friction reducing polymers of Rey may be used interchangeably to accomplish the reduction in friction in the well).  Rey does not limit the wt% of each of the monomers in the terpolymer discussed above.  Thus, one would use any amount of each monomer so that in total added up to 100 wt%.  Rey thusly embraces the wt% requirements of the monomers of claim 1.  Further, one would be motivated to increase/decrease the amount of nonionic and cationic monomers in order to obtain a polymer that had appropriate properties for the treatment compositions and formations for which the polymer was used.
Rey thusly renders obvious the use of the above copolymer wherein the amounts of each monomer may be increased/decreased to achieve the desired friction reduction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Chatterji the use of a copolymer of acrylamide with acryloyloxyethyl trimethyl ammonium chloride (or those other ammonium chloride monomers therein), wherein the amounts of each monomer are chosen to obtain the appropriate properties, as taught by Rey, since it is recognized in the art as a functional equivalent to acrylamide-acrylic acid copolymers.
Elements above thusly meet the water, O/A ratio, oil continuous phase, hydrophobic liquid, distinct particles (e.g. the friction polymer is found in the emulsion as a distinct particle), polymer, surfactants, inverting surfactants and further embraces the wt% of monomers of claims 1, 5.
Regarding claim 6, Rey discloses that the polymer has a viscosity at 0.5% by weight in 1N NaCl at 30C and pH of 7 of 5-50 dl/g, thus when substituting the polymer of Chatterji with that of Rey the requirements of claim 6 would be embraced and rendered prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.